Citation Nr: 1108401	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hodgkin's disease, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 RO rating decision that denied service connection for Hodgkin's disease, to include as due to Agent Orange exposure.  The Veteran provided testimony at a personal hearing at the RO in February 2005.  In November 2009, the Board remanded this appeal for further development.  

The Board notes that, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specially, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307, which provides that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  This new paragraph applies to the Veteran's claim and will be discussed below.  


FINDINGS OF FACT

1.  The Veteran had active service in or near the Korean DMZ during the period from April 1, 1968 to August 31, 1971.  

2.  The Veteran is diagnosed with Hodgkin's disease.  



CONCLUSION OF LAW

The Veteran's Hodgkin's disease is presumed to have been incurred as a result of Agent Orange exposure during his active service in or near the Korean DMZ.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307(a)(6)(iv), 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for Hodgkin's disease, to include as due to Agent Orange exposure, the Board finds that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.  

Effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides (e.g., Agent Orange) are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has Hodgkin's disease that is related to service, to include as due to Agent Orange exposure in Korea while serving along the Demilitarized Zone (DMZ).  He specifically reports that he served in the DMZ from April 1970 to August 1970 and that as part of his duties he had to dig in the ground and build underground buildings, etc., and that he was exposed to residuals of Agent Orange on a daily basis.  He also reports that he had to drink the water from the DMZ area.  The Veteran argues that it is reasonable to believe that he was exposed to Agent Orange that had remained in the area while he served in the DMZ.  

As noted above, the Veteran had active service from November 1968 to January 1972.  His service personnel records indicate that he served in A Company, 13th Engineer Battalion, 7th Infantry Division, in Korea from November 1969 to December 1970.  A December 2009 lay statement from a fellow soldier of the Veteran reported that he served with the Veteran in the 13th Engineer Batallion, 7th Infantry Division, at Camp Kaiser.  The fellow soldier indicated that the Veteran was in the DMZ from April 1970 to August 1970.  

The Board notes that Department of Defense has identified the 13th Engineer Batallion as a unit that served along the DMZ in Korea where Agent Orange was used between April 1968 and July 1969.  The Board observes that, effective February 24, 2011, a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides (e.g., Agent Orange) are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange).  See 38 C.F.R. § 3.307(a)(6)(iv).  Therefore, the Board finds that the Veteran is entitled to the presumption of exposure to Agent Orange.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of Hodgkin's disease.  

Post-service private treatment records indicate that the Veteran has been diagnosed with Hodgkin's disease.  

For example, An April 2005 statement from M. Deutsch, M.D., reported that the Veteran was under her care for a diagnosis of mixed cellularity Hodgkin's disease.  Dr. Deutsch commented that "[the Veteran] was a combat engineer along the DMZ and thus was exposed to [those] residual toxins."  Dr. Deutsch indicated that the Veteran had been diagnosed with mixed cellularity Hodgkin's disease, that such condition had been fully treated, and that the Veteran remained without clinical evidence of the disease.  Dr. Deutsch stated that "given [the Veteran's] exposure to herbicides and Agent Orange, certainly [that] would be an inciting factor for the development of his Hodgkin's disease."  

The Veteran's service personnel records indicate that he served in 13th Engineer Battalion in Korea from November 1969 to December 1970.  As the Veteran served in a unit identified by the Department of Defense to have operated in or near the Korean DMZ, during the period between April 1, 1968 and August 31, 1971, he is entitled to the presumption of exposure to Agent Orange.  His post-service private treatment records reflect that he is diagnosed with Hodgkin's disease.  Accordingly, service connection is warranted on a presumptive basis due to the Veteran's presumed exposure to Agent Orange in or near the Korean DMZ.  38 C.F.R. § 3.307(a)(6)(iv).  Therefore, the claim is granted.  




ORDER

Service connection for Hodgkin's disease is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


